                Case 19-12153-KBO              Doc 578       Filed 07/07/20         Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:
                                                          Chapter 7
    BAYOU STEEL BD HOLDINGS, LLC,
    et al,1                                               Case No. 19-12153 (KBO)

                    Debtors.                              (Jointly Administered)

                                                          Related Docket Nos.: 561, 577


     ORDER GRANTING ALLOWANCE OF ADMINISTRATIVE EXPENSE CLAIM

         The matter coming before the Court on the Motion for Allowance of Administrative

Expense Claim (the “Motion”), filed by Entergy Louisiana, LLC (“Entergy Louisiana”); the Court

having reviewed the Motion; the Court finding that (i) the Court has jurisdiction over this matter

pursuant to 28 U.S.C. Sections 157 and 1334, (ii) this is a core proceeding pursuant to 28 U.S.C.

Section 157(b)(2)(A), (iii) notice of the Motion was sufficient under the circumstances and that no

other or further notice need be provided, and (iv) capitalized terms not otherwise defined herein

have the meaning given to them in the Motion; and the Court having considered the Motion and

any responses; and the Court having determined that the legal and factual bases set forth in the

Motion establish just cause for the relief granted herein as modified by this Order; and after due

deliberation and sufficient cause appearing therefore,

         NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

         1. The Motion is GRANTED as set forth herein.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783). The location of the Debtors’ mailing address is 138 Highway 3217, LaPlace, Louisiana 70068.



83131423v.1
              Case 19-12153-KBO         Doc 578       Filed 07/07/20   Page 2 of 2




        2. Entergy Louisiana shall have an allowed chapter 11 administrative expense claim

pursuant to Section 503(b)(1)(a) in the amount of $876,855.38 (the “Allowed Claim”). Any

distribution on account of the Allowed Claim will be made as and when any other chapter 11

administrative expense claims receive a distribution, per the priorities of the Bankruptcy Code.

        3. This Court shall retain jurisdiction over any matters arising from or related to the

implementation or interpretation of this Order.




   Dated: July 7th, 2020                              KAREN B. OWENS
   Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE


                                                  2
83131423v.1
